Case 4:19-mj-02293 Document 1 Filed on 12/12/19 in TXSD Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

 

United States of America David J. Bradley, Cletk of Court
Elijah Anthony SERNA Case No.
| H19-22
3 93M
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __ 12/11/2019 in the county of Walker in the
__ Southern ~—s“‘Districtof Texas > __ , the defendant(s) violated:
Code Section Offense Description
18 USC 2252A(a)(5)(B) Any person who knowlingly possess, or accesses with the intent to view, any

material that contains an image of child pornography.

This criminal complaint is based on these facts:

see attached affidavit

@ Continued on the attached sheet. LZ /
‘ fo Complainarh e&enature
Perry E. Wilson - FBI SA

Printed name and title

 

Sworn to before me and signed in my presence.

City and state: Houston, TX Frances H. Stacy, US Magistrate Judge

Printed name and title

 

 
Case 4:19-mj-02293 Document 1 Filed on 12/12/19 in TXSD Page 2 of 4

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Perry E. Wilson, being duly sworn, depose and state:

1.

Iam a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned to the FBI office
in Bryan, Texas. I have been so employed since May 2006. As part of my duties as an FBI agent, |
investigate criminal violations relating to child exploitation and child pornography, including the
illegal production, distribution, receipt, and possession of child pornography, in violation of 18
U.S.C. §§ 2252 and 2252A. I have received training in the area of child pornography and child
exploitation, and I have had the opportunity to observe and review numerous examples of child
pornography as defined in 18 U.S.C. § 2256 in several forms of media, including computer media. I
have participated in the execution of numerous search warrants, many of which involved child
exploitation and/or child pornography offenses. I am in routine contact with experts in the field of
computers, computer forensics, and Internet investigations.

This Affidavit is being made in support of an application for a criminal complaint and an arrest
warrant for ELIJAH SERNA, residing in Huntsville, Texas, located in the Southern District of Texas.
I am familiar with the information contained in this Affidavit based upon the investigation I have
personally conducted and based on my conversations with other law enforcement officers involved
in this investigation, or who have engaged in numerous investigations involving child exploitation
and pornography. Because this Affidavit is being submitted for the limited purpose of securing a
criminal complaint and an arrest warrant, I have not included each and every fact known to me
concerning this investigation. I have set forth only those facts that I believe are necessary to establish
probable cause to believe ELIJAH SERNA has violated Title 18, United States Code, Section
2252A(a)(5)(B), which makes it a crime to possess child pornography.

As aresult of the investigation described more fully below, there is probable cause to believe ELIJAH

SERNA violated federal law 18 U.S.C. § 2252A(a)(5)(B) while in the Southern District of Texas.
Case 4:19-mj-02293 Document 1 Filed on 12/12/19 in TXSD Page 3 of 4

Underlying Investigation and Probable Cause
This investigation was predicated on information provided by the U.S. Army Criminal Investigative
Division (USACID) to the FBI’s Kansas City Division, Manhattan RA. Investigation by USACID
indicated a soldier named Wesley Avila was communicating and trading images of child pornography
with an individual known to him as “Elijah.” During an interview by law enforcement, Avila
indicated he had communicated with “Elijah” through the online applications Instagram and
Snapchat. Avila indicated he had been sent child pornography images of who he believed to be
“Elijah’s” minor relative via Snapchat. Further investigation revealed “Elijah” to be ELIJAH
SERNA, who resided in Lubbock, Texas.
On September 25, 2019, a federal search warrant was served in order to obtain the contents of
SERNA’s Snapchat account, lijah1205. The return showed SERNA used the account to distribute
and receive child pornography images and videos from at least October of 2018 to July of 2019.
Multiple instances of SERNA filming sexual encounters with a minor were present on SERNA’s
Snapchat account as well. On more than one occasion, SERNA told the individuals he distributed the
images and/or videos to that they were of himself and a minor relative.
Through the investigation it was learned that in August of 2019, SERNA moved to Huntsville, Texas,
where he is enrolled at Sam Houston State University.
On December 11, 2019, FBI Special Agents executed a search warrant at SERNA’s residence in
Huntsville, Texas. During the execution of the search warrant on the residence, an interview was
conducted. Prior to the interview, SERNA was verbally provided his advice of rights, to which he
stated he understood and that he was willing to speak with law enforcement. During the course of
the post-Miranda interview, SERNA stated that he video recorded himself performing oral sex on his
minor relative, who was approximately 1 1-years old at the time. Further, SERNA stated he “grinded
up” on the minor relative, by putting his penis on the victim’s buttocks. SERNA stated the assaults

occurred two or three times and that they occurred in McKinney, Texas. SERNA stated these videos
Case 4:19-mj-02293 Document 1 Filed on 12/12/19 in TXSD Page 4 of 4

are both on his Snapchat account and on his phone. SERNA stated he last viewed the videos of his
assault of the victim approximately one month ago.

9. During the execution of the search warrant, SERNA’s phone was seized and reviewed for images of
child pornography. During a preliminary review of the phone, multiple images and videos depicting
child pornography were observed, including, but not limited to the following:

a. A video which depicts a hand pulling navy blue or black shorts away from the waist of a
prepubescent child to expose the child’s penis. The hand then touches and moves the
child’s penis.

b. A video which shows a hand pulling grey and black shorts away from the waist of a
prepubescent male to expose the child’s penis. The person who pulled the shorts down
then licks and appears to put their mouth on the child’s penis.

10. Based on the above information, there is probable cause to believe that that on or about August 15,

2019, to on or about December 11, 2019, ELIJAH SERNA was in violation of 18 U.S.C. §

2252A(a)(5)(B) which, among other things, makes it a federal crime for any person to possess an

image of child pornography. hig —_

Perry
Special A vent, FBI

 

 

orf
V7 or

de

Subscribed and sworn before me this [a day of December, 2019 and I find probable cause.

tar Yo Fen

The Honorable Frances H. Stacy 7
United States Magistrate Judge
Southern District of Texas

 
